Citation Nr: 0210009	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  94-45 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for ovarian cysts.

4.  Entitlement to service connection for asthmatic 
bronchitis.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active duty from January 1978 to November 
1983, and she had later National Guard service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of July 1994, which denied service connection for a stomach 
disorder, a psychiatric disorder including depression, and an 
ovarian cyst condition, and February 1996, which denied 
service connection for asthmatic bronchitis.  The case was 
remanded in July 1996.  A personal hearing was held before a 
member of the Board at the RO (i.e., a Travel Board hearing) 
in April 1998.  The case was again remanded in September 
1998.


FINDINGS OF FACT

1.  The veteran has a gastrointestinal disorder, irritable 
bowel syndrome (IBS), which began during her active duty.   

2.  A psychiatric disorder, chronic depression, began during 
the veteran's active duty.

3.  Ovarian cysts were not present during active duty, and 
they did not begin during and were not worsened by later 
periods of training in the National Guard.

4.  The veteran has asthmatic bronchitis which began during 
her active duty.  


CONCLUSIONS OF LAW

1.  IBS was incurred in active service.  38 U.S.C.A. § 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).   

2.  A psychiatric disorder, chronic depression, was incurred 
in active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).  

3.  Ovarian cysts were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101(24), 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).   

4.  Asthmatic bronchitis was incurred in active service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Air Force from 
January 1978 to November 1983.  Her service medical records 
pertaining to this active duty show that in February 1978 she 
was treated for bronchitis.  In April 1978, she complained of 
dizziness and nausea, and displayed epigastric tenderness.  
The assessment was gastritis, probably viral.  In May 1978, 
complaints of loose bowel movements, nausea, and vomiting 
were attributed to gastroenteritis.  

In August 1978, the veteran complained of excessive vaginal 
bleeding.  Examination of the pelvis was thought to disclose 
a right ovarian cyst, and was otherwise normal.  She was 
referred for follow-up to the gynecology clinic.  On 
gynecology examination in September 1978, there were no 
masses found in the adnexa (ovaries and fallopian tubes), and 
the assessment was breakthrough bleeding.  Her dosage of oral 
contraceptives was increased.  In December 1978, she was 
treated for bronchitis.

In May 1979, she complained of diarrhea and nausea.  On 
examination, her adnexa were non-tender.  There was 
tenderness to palpation of the colon, and a large amount of 
bowel gas.  The final diagnosis was viral gastroenteritis.  
When seen for complaints of vaginal discharge and bleeding in 
October 1979, examination of the adnexa revealed normal, non-
tender ovaries bilaterally.  In November 1979 she was treated 
for viral gastroenteritis.  In February 1980, acute 
gastroenteritis was noted.  
bronchitis was noted in July 1980.  

In October 1980, she was hospitalized for two days for 
treatment of acute gastroenteritis, probably viral.  She was 
hospitalized in December 1980 with complaints of nausea, 
vomiting, and lightheadedness.  She reported occasional 
alcohol intake and no cigarettes.  On examination, the lungs 
were clear.  There was mild, right lower right quadrant 
tenderness in the abdomen.  Pelvic examination revealed the 
right ovary to be slightly larger than the left.  
Sigmoidoscopy revealed hyperemia of the rectum and sigmoid 
colon, with no evidence of ulceration, polyps, or bleeding 
sources.  The assessment was probable irritable bowel 
disease, with a barium enema to be done later.  Upper 
gastrointestinal studies in January 1981 were negative, and 
the assessment was probable irritable bowel syndrome.  An X-
ray of the gallbladder in February 1981, to rule out 
cholelithiasis, noted the gallbladder to be immediately 
adjacent to the spine, and ultrasound was recommended to rule 
out herniation.  An ultrasound of the gallbladder disclosed 
the gallbladder to be somewhat elongated, with no evidence of 
herniation, and the impression was normal gallbladder study.  

In June 1981, the veteran complained of irregular menses with 
abdominal cramps.  She had a history of ovarian cyst.  On 
examination, there were no masses or fullness in the adnexa, 
and the impression was normal pelvic examination.  In 
September 1981, a bronchial syndrome was noted.  In November 
1981, she complained of vomiting and diarrhea, and reported a 
past history of gallbladder problems.  The assessment was 
gastroenteritis.  

In January 1982, the veteran was evaluated in a gynecology 
clinic for complaints including breakthrough bleeding and 
cramps.  On examination of the adnexa, there were no masses 
or tenderness.  In February 1982, she was hospitalized for 
treatment of acute gastroenteritis.  

[The veteran's available active duty medical records do not 
include a report of psychiatric hospitalization in 1982, but 
such is recounted in later National Guard records.]

In January 1983 and March 1983, she was treated for 
gastroenteritis.  A pelvic examination in July 1983 disclosed 
the adnexa to be without masses or tenderness.  A recurrent 
history of gallbladder and gastrointestinal distress was 
reported by the veteran in August 1983.  In September 1983, 
she was treated for acute gastroenteritis.  The veteran was 
released from active duty in November 1983, and she elected 
not to have a separation examination.

From March 1985 to August 1987, the veteran was in the Air 
National Guard, during which time she had several periods of 
active duty for training and inactive duty training (ACDUTRA 
and INACDRUTRA).  On the entrance examination, she did nor 
report any pertinent complaints or abnormalities, and 
examination was normal.  

In May 1985, she had gastroenteritis.  On July 19, 1985, 
while on ACDUTRA, she was treated for bronchitis, otitis 
externa, and pharyngitis.

In September 1985, she was referred for a National Guard 
psychiatric evaluation for a security clearance, due to a 
psychiatric hospitalization while on active duty in 1982, 
which she had failed to report at the time of entrance into 
the National Guard.  It was noted that the veteran had been 
stationed in England during 1982, where she was a psychiatric 
technician, and at that time she was sent to a hospital in 
Germany for her own psychiatric treatment.  According to this 
evaluation, the veteran described her 1982 hospitalization as 
the result of being young and away from home for the first 
time, which had caused her to become lonely and despondent.  
She returned to her duties with no further problems.  
"Irritable bowel" which had been listed as a problem was 
not active and had been attributed eventually to 
gastroenteritis.  Psychological testing on the current 
examination pointed to character pathology.  The impression 
was no psychiatric diagnosis.  The history suggested and 
supported a diagnosis of adjustment reaction with depressed 
mood, resolved, for which she had been treated as an 
inpatient in 1982.  The 1982 inpatient treatment seemed to 
have been more due to the fact that she was a psychological 
technician at a small facility, and outpatient treatment 
would have required her treatment at that same facility, than 
to the severity of the symptoms.  She demonstrated some 
immaturity in personal judgment, which was not significant 
enough to warrant a diagnosis of personality disorder or 
restriction from a security clearance.  

A letter dated in January 1986 from her supervising clinic 
commander noted she displayed no evidence of disturbed 
mentation or emotion.  

In August 1986, while on ACDUTRA, she was seen for a viral 
upper respiratory infection.  In October 1986, while on 
INACDUTRA, she said she had been treated for pneumonia about 
eight weeks earlier.  Currently, she had lower abdominal 
pain.

Private medical records show that in April 1986, the veteran 
was hospitalized in Mount Sinai Hospital for diagnostic 
laparoscopy, for complaints including abdominal cramping, 
weakness, and lightheadedness.  She reported a positive 
history of a left ovarian cyst treated with oral 
contraceptives.  She was noted to be pregnant.  On 
examination, the adnexa were bilaterally tender, left greater 
than right, although both were of normal size.  The 
assessment was rule out ectopic pregnancy, pelvic 
inflammatory disease, or ruptured ovarian cyst.  Ultrasound 
revealed a 6.6 week intrauterine pregnancy.  Laparoscopic 
examination of the right ovary was normal.  On the left, 
there were a few filmy adhesions between the fallopian tubes 
and the ovaries, with no ovarian cyst or twisted ovary.  The 
discharge diagnosis was intrauterine pregnancy.  

In December 1986, the veteran was hospitalized in the Alcohol 
Treatment Center of John Dempsey Hospital.  She reported an 
eight year history of alcohol dependence, beginning at the 
end of high school.  She reported that while in service her 
intermittent heavy binge drinking began.  She reported a 
turbulent home life growing up, including an alcoholic father 
and rape by an uncle.  She reported suicidal ideation prior 
to admission.  During the hospitalization, she felt depressed 
about problems that she had been able to ignore with alcohol.  
Psychological testing indicated that an appearance of 
depression would be more of a moodiness, and depression and 
anxiety would be quite transient, which was reflected in some 
of her episodes during the hospitalization.  The discharge 
diagnoses were alcohol dependence, and passive-aggressive 
personalty with histrionic features.  

From June to July 1987, she was again hospitalized in Mount 
Sinai Hospital, for evaluation of right lower quadrant 
abdominal pain.  A week prior to the admission, a small 
ovarian cyst had been found on laparoscopy. A right ovarian 
cystectomy was performed.  

In February 1989, the veteran was hospitalized in Johnson 
Memorial Hospital complaining of a persistent cough and 
difficulty breathing.  She was noted to smoke one pack per 
day.  Chest X-ray revealed hyperinflation of the lungs 
without evidence of parenchymal infiltrate or pleural 
effusion.  The diagnosis was acute bronchitis.  In December 
1989, she was again hospitalized for complaints of a cough 
and difficulty breathing which had persisted over the past 
few weeks.  She gave a history of asthmatic bronchitis.  On 
examination, there were a few wheezes in the lungs.  The 
chest was tender to palpation all over.  Chest X-ray was 
normal.  The diagnosis was bronchitis.  

In October 1991, she was seen in the emergency room of 
Johnson Memorial Hospital, for complaints of abdominal pain, 
nausea and diarrhea, present for three weeks.  The assessment 
was gastroenteritis, rule out irritable bowel.  

VA In January 1994, she complained of a productive cough, 
chest tightness and wheezing.  She had a history of asthma 
and smoked one pack per day.  The assessment was bronchitis.  
A chest X-ray was normal.  

From January to February 1994, she was hospitalized in 
Johnson Memorial Hospital following an overdose of 
amitriptyline, reportedly due to unbearable back and neck 
pain.  A psychiatric consultation disclosed a history of 
chronic back pain and some marital discord.  She said she had 
become fed up with the intense pain, but denied suicidal 
ideation.  She reported being under severe stress.  She said 
she had been treated for ulcer disease.  Psychiatric 
hospitalization was recommended.  The diagnosis was 
adjustment disorder, depressed mood, and she was noted to be 
debilitated by chronic back pain and suicidal.  

She was transferred to a VA facility, where she was 
hospitalized from February to March 1994.  She reported 
feeling mildly depressed for the last two years.  She 
reported chronic back pain and chronic marital discharge.  
Discharge diagnoses were major depression, nonpsychotic, 
marital discord, chronic back pain and asthmatic bronchitis.  

In July 1994, the veteran was hospitalized in a VA facility 
for treatment of anxiety and depressive symptoms.  She had 
recent fallen down and injured her back and had been feeling 
overwhelmed, depressed, and tearful.  She improved during the 
hospitalization.  The discharge psychiatric diagnoses were 
adjustment disorder with anxiety and depressive symptoms, 
history of major depression, non-psychotic, recurrent, and 
marital discord.  

VA From September to October 1994, the veteran was 
hospitalized in a VA facility for treatment of back pain.  It 
was felt that her depression was contributing to her pain, 
and she was transferred to psychiatry.  The veteran was 
tapered off all medication and her response was remarkable, 
although it was noted that the response may not be long-lived 
as she had not yet dealt with the underlying emotional issues 
that included but were not limited to sexual abuse as a 
child, emotional abuse in a chronically dysfunctional 
marriage, and severe dependency issues.  The diagnoses were 
pain disorder; history of alcohol dependence, in remission 
seven years; history of major depression; hysterical 
personality disorder with conversion features; chronic back 
pain, status post lumbar surgery in 1989; asthmatic 
bronchitis; and hearing loss.  

In February 1995, the veteran appeared at a personal hearing.  
She said that all of the conditions at issue had begun in 
service, and had continued since that time.

On a VA psychiatric examination in March 1995, the veteran 
reported depression.  She stated that while on active duty 
she had her first true episode of depression, and had begun 
to drink a great deal.  She said she had been hospitalized at 
another base for three weeks, and she said they felt she was 
depressed.  She herself felt she had been far from home and 
very lonely.  She reported her first suicide attempt with an 
overdose had been at the age of 17.  Psychiatric diagnoses 
were post-traumatic stress disorder (PTSD), chronic, major 
depressive episode, recurrent, alcohol dependence, in 
remission, and personality disorder.  It was noted that her 
major depressive disorder had first been diagnosed while she 
was in service.  It was unclear whether her age 17 suicide 
attempt had resulted because of major depressive disorder or 
her underlying personality disorder or whether it was a cry 
for help.  The examiner noted, "[A]t this point, I have no 
information to indicate that her major depressive disorder is 
not service-connected."  Her personality disorder and PTSD 
were noted to be not service-connected.  

A general medical examination in April 1995 noted that the 
veteran said she had asthmatic bronchitis.  She said she was 
treated for the first time while in service, in February 
1978, for bronchitis.  She had been again treated in service, 
and began wheezing for the fist time while in the National 
Guard in 1987.  She was on Proventil which she used once 
every two to three weeks.  She had smoked a pack a day for 
ten years.  She also said that an ovarian cyst had been 
disclosed in 1978 or 1979, which had been removed in July 
1987.  In service, she had been treated with oral 
contraceptives.  She said that in 1993, a left ovarian cyst 
had ruptured.  She continued to have irregular periods and 
discomfort in her abdomen.  She also complained of a 
gastrointestinal condition, which she said started in service 
when she was drinking very heavily.  She had vomited some 
coffeeground material, and a complete gastrointestinal work-
up in 1982, had not disclosed ulcers.  It had been felt that 
the vomiting was due to gastroenteritis secondary to 
drinking.  She had been abstinent since December 1986, but 
still had occasional heartburn.  

On examination, no pertinent abnormalities were found, and 
the diagnoses relating to these issues were history of 
ovarian cyst in July 1987; history of alcohol abuse with 
coffee ground vomitus while in service, abstinent since 
December 1986, but with occasional heartburn; and history of 
asthmatic bronchitis.  

VA medical records show that in August 1995, she was seen for 
renewal of Proventil prescription.  She had a history of 
major depression, asthmatic bronchitis, alcohol abuse, and 
was currently smoking.  She had had asthmatic bronchitis in 
the past and used an inhaler.  She currently had intermittent 
shortness of breath and cough with hot weather.  There was 
mild inspiratory wheezing on examination.  The assessment was 
mild bronchospasm, and Proventil was prescribed.  She was 
also advised to stop smoking.

In April 1998, the veteran testified at a Travel Board 
hearing.  She said that she had been hospitalized for 
depression in service, as well as for gastrointestinal 
disabilities.  She said she had also been treated in service 
for ovarian cysts and asthmatic bronchitis.
 
Records dated from July 1998 to July 1999 from J. Abrena, 
M.D., show the veteran's treatment for complaints including 
severe abdominal pain in January 1999.  A history of 
bronchial asthma was also noted, and depression.  

In September 1999, the veteran was evaluated by a private 
therapist for major depression and chronic pain syndrome. She 
reportedly also suffered from PTSD as a result of rape as a 
teenager.  She reportedly had her first major depression 
while in service.  She also said she had irritable bowel 
syndrome.  

In December 1999, a CT scan of the veteran's chest disclosed 
bilateral lower lobe pulmonary nodules, which were 
inflammatory or post-inflammatory.  

In January 2000, the veteran was hospitalized in Mercy 
Hospital for an overdose of prescription medication.  She 
characterized the incident as a gesture because her family 
was not paying attention to her pain.  Possible depression 
and anxiety were also noted.  

Records from Valley Human Services dated from February to 
March 2000 show that in February 2000, she was evaluated for 
depression which could be secondary to severe back pain.  
Historically, she reported first being treated for depression 
when hospitalized in the military in 1982.  She also had a 
history of irritable bowel syndrome.  The diagnosis was major 
depressive disorder, recurrent, severe, without psychotic 
features.  

II.  Analysis

The file shows that through correspondence, the rating 
decisions, the statements of the case, Board remands, and 
supplemental statements of the case, the veteran has been 
notified of the evidence necessary to substantiate her 
claims.  Available service and post-service medical records 
have been obtained, and VA examinations were provided.  The 
veteran appeared at two personal hearings.  The Board is 
satisfied that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service, in the line of duty and not resulting from the 
person's own willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Active service includes active duty, any period of active 
duty for training from which the person has a disability due 
to disease or injury incurred in or aggravated by such 
service, and any period of inactive duty training from which 
the person has a disability due to injury incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 101(24), 106.  



A.  Gastrointestinal Disability

Service medical records from the veteran's active duty note 
several episodes of gastointestinal complaints, at times 
attributed to acute and transitory gastritis.  However, 
probable irritable bowel syndrome (IBS) was also assessed 
during active duty.  IBS also is noted periodically in the 
post-active duty medical records, and it appears there 
presently is chronic IBS.  The veteran has given a credible 
history of IBS persisting since active duty.  The Board finds 
that there is sufficient proof of continuity of 
symptomatology to trace current IBS to onset during active 
duty.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet.App. 488 
(1997).  IBS was incurred in active service, and service 
connection is warranted.  The benefit-of-the-doubt rule has 
been applied in granting this benefit.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

B.  Psychiatric Disability

Available service medical records pertaining to the veteran's 
1978-1983 active duty do not show a psychiatric disorder.  
However, a psychiatric evaluation in 1985, when she was in 
the National Guard, reliably indicates that she had been 
hospitalized during her active duty in 1982 and was then 
treated for an adjustment disorder with depression.  Medical 
records from the time of the veteran's active duty to the 
present periodically show psychiatric problems including 
depression, and the current primary diagnosis is depression.  
The veteran and her representative indicate that the service 
connection claim is for depression.  The Board finds that 
there is sufficient proof of continuity of symptomatology to 
trace chronic depression to onset during active duty.  
38 C.F.R. § 3.303(b); Savage, supra.  Chronic depression was 
incurred in active service, and service connection is 
warranted.  The benefit-of-the-doubt rule has been applied in 
granting this benefit.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.

C.  Ovarian Cysts

Service medical records pertaining to the veteran's period of 
active duty show that in August 1978, an examination of the 
pelvis was thought to disclose a right ovarian cyst.  
However, a follow-up gynecology examination in September 1978 
failed to confirm the presence of an ovarian cyst, and the 
assessment at that time was breakthrough bleeding.  Further, 
pelvic examinations in May 1979 and October 1979 revealed 
normal, non-tender ovaries bilaterally.  Although a pelvic 
examination in December 1980 revealed the right ovary to be 
slightly larger than the left, there was no diagnosis, and 
pelvic examinations in June 1981, January 1982, and July 1983 
did not disclose any abnormal masses or tenderness of the 
ovaries.

Further, in April 1986, she underwent laparoscopic 
examination, a far more exact diagnostic tool than a simple 
physical examination involving external palpation of the 
area, which revealed the right ovary to be normal.  Although 
there were some adhesions between the fallopian tubes and the 
left ovary, there was no ovarian cyst or twisted ovary on the 
left side either.  In June 1987, a small right ovarian cyst 
was found on laparoscopy; however, since this was absent on 
the April 1986 laparoscopic examination, it cannot be 
considered to have been present while the veteran was in 
service.  Further, the evidence does not indicate she was on 
ACDUTRA at the time the cyst was disclosed.  

Additionally, the left ovary itself was normal on the April 
1986 laparoscopic examination, and the filmy adhesions 
between the fallopian tubes and the left ovary shown at that 
time have not been attributed to any in-service event.  
Subsequently, on the VA examination in April 1995, she stated 
that in 1993, a left ovarian cyst had ruptured, but there is 
no evidence linking such a disorder to service. 

In sum, ovarian cysts were not present during active duty, 
and they did not begin during and were not worsened by later 
periods of training in the National Guard.  the condition was 
not incurred in or aggravated by service.  The preponderance 
of the evidence is against the claim for service connection 
for ovarian cysts, the benefit-of-the-doubt rule does not 
apply, and service connection must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

D.  Asthmatic Bronchitis

Service medical records from the veteran's 1978-1983 active 
duty show several episodes of treatment for bronchitis, and 
there have been repreated bronchitis episodes since then.  
The condition reportedly is currently assessed as asthmatic 
bronchitis.  While the bronchitis episodes in service may 
have been due to acute illnesses and not asthmatic 
bronchitis, the contrary is also possible.  The veteran has 
given a credible account of asthmatic bronchitis persisting 
since service.  The Board finds that there is sufficient 
proof of continuity of symptomatology to trace asthmatic 
bronchitis to onset during active duty.  38 C.F.R. 
§ 3.303(b); Savage, supra.  Such condition was incurred in 
active service, and service connection is warranted.  The 
benefit-of-the-doubt rule has been applied in granting this 
benefit.  38 U.S.C.A. § 5107(b); Gilbert, supra.













ORDER

Service connection for irritable bowel syndrome is granted.

Service connection for a psychiatric disorder, chronic 
depression, is granted.

Service connection for ovarian cysts is denied.

Service connection for asthmatic bronchitis is granted.

		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

